DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The examiner amended claims 15-20 to overcome a potential 101 rejection.  The applicant’s attorney Samir Bhavsar Reg. No. 41617 accepted the examiner’s amendment.


Amended Claim 15
15. A non-transitory computer readable medium storing computer instructions, wherein the computer instructions when executed by a processor causes the processor to:
receive a first frame from a sensor, wherein the sensor configured to capture frames of a global plane for at least a portion of a space, wherein:
the global plane represents (x,y) coordinates for the at least a portion of the space;
each frame comprises a plurality of pixels; and 
each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column;
identify a pixel location within the first frame;
determine an estimated sensor location for the sensor by applying a homography to the pixel location, wherein:
the homography is associated with the sensor; and
the homography comprises coefficients that translate between pixel locations in a frame and (x,y) coordinates in the global plane;
determine an actual sensor location for the sensor;
determine a location difference between the estimated sensor location and the actual sensor location;
compare the location difference to a difference threshold level; and
recompute the homography in response to determining that the location difference exceeds the difference threshold level.

Amended Claim 16
16. The non-transitory computer readable medium of claim 15, wherein the pixel location corresponds with a pixel in the center of the frame.

Amended Claim 17
17. The non-transitory computer readable medium of claim 15, wherein determining the actual sensor location for the sensor comprises receiving location information from a position sensor.	

Amended Claim 18
18. The non-transitory computer readable medium of claim 15, wherein: 
identifying the pixel location within the first frame comprises detecting a first marker within the first frame; and 
the pixel location corresponds with a location of the first marker within the first frame.

Amended Claim 19
19. The non-transitory computer readable medium of claim 15, wherein the sensor is further configured to capture depth information.

Amended Claim 20
20. The non-transitory computer readable medium of claim 15, wherein recomputing the homography comprises:
receiving a first (x,y) coordinate identifying a first x-value and a first y-value in the global plane where a first marker is located in the space, wherein the first marker is a first object identifying a first location in the space;
receiving a second (x,y) coordinate identifying a second x-value and a second y-value in the global plane where a second marker is located in the space, wherein the second marker is a second object identifying a second location in the space;
receiving a second frame from the sensor;
identifying the first marker and the second marker within the second frame;
determining a first pixel location in the second frame for the first marker, wherein the first pixel location comprises a first pixel row and a first pixel column of the second frame;
determining a second pixel location in the second frame for the second marker, wherein the second pixel location comprises a second pixel row and a second pixel 25 column of the second frame; and 
recomputing the homography based on the first (x,y) coordinate, the second (x,y) coordinate, the first pixel location, and the second pixel location.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to varying embodiments to an object tracking system. 
The following is an examiner's statement of reasons for allowance: The present invention is directed towards an object tracking system that stores a homography associated with a sensor, wherein the homography comprises coefficients that translate between pixel locations in a frame and (x,y) coordinates in the global plane; determines an estimated sensor location for the sensor by applying the homography to the pixel location; determines an actual sensor location for the sensor; determines a location difference between the estimated sensor location and the actual sensor location; compares the location difference to a difference threshold level; and recomputes the homography in response to determining that the location difference exceeds the difference threshold level.
The closest prior art, Krishnamoorthy et al. (US 2016/0307047) and Suzuki (US 2011/0254942) are related systems.  Krishnamoorthy teaches to a sensor configured to capture frames of a global plane for at least a portion of a space, wherein: the global plane represents (x,y) coordinates for the at least a portion of the space (see para. 0059, where Krishnamoorthy discusses global coordinates); each frame comprises a plurality of pixels (see para. 0059, where Krishnamoorthy discusses pixel coordinates in an image); and each pixel from the plurality of pixels is associated with a pixel location comprising a pixel row and a pixel column (see para. 0059, where Krishnamoorthy discusses pixel coordinates in an image);  and a tracking system operably coupled to the sensor, comprising: one or more memories operable to store a homography associated with the sensor, wherein the homography comprises coefficients that translate between pixel locations in a frame and (x,y) coordinates in the global plane (see para. 0059, 0134, where Krishnamoorthy discusses homography matrix algorithm to perform a direct linear transformation of the set of pixel coordinates to the set of global coordinates). 
Suzuki teaches to receive a first frame from the sensor (see para. 0042, where Suzuki discusses pixel coordinates in a first image); identify a pixel location within the first frame (see para. 0042, where Suzuki discusses pixel coordinates in a first image); determine an estimated sensor location for the sensor by applying the homography to the pixel location (see para. 0042, where Suzuki discusses homography matrix algorithm to perform a direct linear transformation of the set of pixel coordinates).

However, Krishnamoorthy and Suzuki fail to address: 
“determine an actual sensor location for the sensor;
determine a location difference between the estimated sensor location and the actual sensor location; 
compare the location difference to a difference threshold level; and 
recompute the homography in response to determining that the location difference exceeds the difference threshold level.”
These distinct features are in each independent claim and renders them allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY A CESE whose telephone number is (571).  The examiner can normally be reached on Monday – Friday, 9am – 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kenny A Cese/
Primary Examiner, Art Unit 2663